Exhibit 10.1
BRIGHTHOUSE FINANCIAL, INC.
EMPLOYEE STOCK PURCHASE PLAN
(Restated Effective March 25, 2020)


SECTION 1


PURPOSE


The purpose of the Brighthouse Financial, Inc. Employee Stock Purchase Plan (the
“Plan”) is to encourage and facilitate stock ownership by Employees by providing
an opportunity to purchase Common Stock of Brighthouse Financial, Inc. through
voluntary after-tax payroll deductions and cash contributions. The Plan is
intended to be a qualified employee stock purchase plan meeting the requirements
of Section 423 of the Code.


SECTION 2


DEFINITIONS


2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below. Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.


Approved Leave. “Approved Leave” means a leave of absence granted to an Employee
by the Company or a Participating Subsidiary under its human resource policies.


Board. “Board” means the Board of Directors of the Company.


Cash Contributions. At the discretion of the Company, the Plan may accept Cash
Contributions. “Cash Contributions” means a Participant’s contributions, other
than Payroll Contributions, pursuant to Section 5.4; provided that, in no event,
shall the amount of Cash Contributions made by any Participant, when added to
any Participant Payroll Contributions, exceed the maximum amount that the
Participant could have contributed in any calendar year in the form of Payroll
Contributions.


Code. “Code” means the U.S. Internal Revenue Code of 1986, as amended,
including, for these purposes, any regulations promulgated by the Internal
Revenue Service with respect to the provisions of the Code, and any successor
thereto.


Committee. “Committee” means the Compensation Committee of the Board or such
other committee that the Board shall designate.


Common Stock. “Common Stock” means the common stock of Brighthouse Financial,
Inc., par value $0.01 per share.


1

--------------------------------------------------------------------------------



Company. “Company” means Brighthouse Financial, Inc., a Delaware corporation,
and any successor thereto.


Compensation. “Compensation” means base salary paid to an Employee by the
Company or a Participating Subsidiary as compensation for services to the
Company or Participating Subsidiary, as determined by the Plan Administrator and
without regard to any salary reduction contributions under a qualified cash or
deferred compensation arrangement or a cafeteria plan, in each case meeting the
applicable requirements of the Code. With respect to employees of the Company
and its Participating Subsidiaries who are compensated on a commission basis,
such commissions shall be treated as base salary on the basis of and in
accordance with the rules that the Plan Administrator shall establish.


Custodian. “Custodian” means the bank, trust company, financial services firm or
other entity selected by the Plan Administrator to serve as the custodian under
the Plan.


Date of Exercise. “Date of Exercise” means any date or dates during an Offering
Period that the Plan Administrator shall designate as a Date of Exercise,
provided that, if no other Date of Exercise shall have occurred in any
twenty-four-month period, the last trading day of such period shall be a Date of
Exercise.


Date of Grant. “Date of Grant” means the date upon which an Option is granted
pursuant to the Plan.


Effective Date. “Effective Date” means the later of: (1) the date, upon which
the Plan receives shareholder approval or (2) the first date that MetLife, Inc.
owns less than 80% of the Company.


Employee. “Employee” means each employee of the Company and of any Participating
Subsidiary.


Fair Market Value. “Fair Market Value” means a price that is based on the
opening, closing, actual, high, low, or average selling prices of a share of
Common Stock on the New York Stock Exchange or other established stock exchange
(or exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the Plan
Administrator in its discretion. Such definition(s) of Fair Market Value may
differ depending on whether Fair Market Value is in reference to the grant,
exercise, vesting, settlement, or payout of an Option, as determined by the Plan
Administrator in its discretion. If, however, the accounting standards used to
account for equity awards granted to Participants are substantially modified
subsequent to the Effective Date of the Plan, the Plan Administrator shall have
the ability to determine an Option’s Fair Market Value based on the relevant
facts and circumstances. If shares of Common Stock are not traded on an
established stock exchange, Fair Market Value shall be determined by the Plan
Administrator based on objective criteria.


2

--------------------------------------------------------------------------------



Offering Period. “Offering Period” means the period of time from the Date of
Grant of any Option until the expiration of the Option term of such Option.


Option. “Option” means the right to purchase Common Stock granted pursuant to
the Plan.
Option Price. “Option Price” has the meaning set forth in Section 5.6.


Participant. “Participant” means any Employee who is eligible to participate in
the Plan and who has elected to participate in the Plan and make contributions
for the purchase of Common Stock pursuant to Options granted hereunder.


Participating Subsidiaries. “Participating Subsidiaries” means the Subsidiaries
that have been expressly designated by the Plan Administrator as eligible to
participate in the Plan, and such other Subsidiaries that may be expressly
designated by the Plan Administrator from time to time in its sole discretion.


Payroll Contributions. “Payroll Contributions” means an Employee’s after-tax
contributions of Compensation by payroll deduction pursuant to Section 5.4.


Plan. “Plan” shall have the meaning specified in Section 1.


Plan Administrator. “Plan Administrator” means the Plan Administrator of the
Brighthouse Services, LLC Savings Plan. References to “Plan Administrator” will
include the Plan Administrator’s designees or delegates under any written
document or by authority of the role of that person within the compensation team
of Brighthouse Services, LLC, the Company or any of its Subsidiaries (under a
delegation authorized by Section 3), but solely to the extent of the delegated
authority and unless the context requires otherwise.


Subsidiary. “Subsidiary” means any corporation, limited liability company or
partnership in which the Company owns, or which owns an interest in the Company
directly or indirectly, more than fifty percent (50%) of the total combined
voting power of all classes of stock of such corporation or of the capital
interest or profits interest of such partnership or limited liability company.


Terminating Event. “Terminating Event” means a Participant’s termination of
employment for any reason or any other event that causes such Employee to no
longer meet the requirements to be eligible to participate in the Plan.


Total Contributions. “Total Contributions” means, with respect to a Participant
on any given date, the aggregate of the Payroll Contributions and Cash
Contributions of such Participant on or prior to such date, less amounts
previously used to purchase Common Stock or otherwise withdrawn or distributed.


Tracking Account. “Tracking Account” means a bookkeeping entry maintained by the
Custodian for each Participant showing the amount of contributions made during
the offering period as well as the number of shares issued to each Participant.
3

--------------------------------------------------------------------------------





SECTION 3


ADMINISTRATION


The Plan shall be administered by the Plan Administrator. The Plan Administrator
shall have authority to interpret the Plan and to make, amend and rescind rules
and regulations for the administration of the Plan, and its interpretations and
decisions with regard thereto shall be final and conclusive. The Plan
Administrator may correct any defect or supply any omission or reconcile any
inconsistency or ambiguity in the Plan. The Plan Administrator may delegate
responsibility for the day-to-day operation and administration of the Plan to
any employee or group of employees of the Company or any of its Subsidiaries. To
facilitate the administration of the Plan, but subject to the requirements of
applicable law, the Plan Administrator may establish procedures, which may vary
from jurisdiction to jurisdiction, or among different Participants or different
classes of Participants, with respect to eligibility, participation, termination
of the Plan and the reinvestment of any dividends payable on Common Stock held
by the Custodian in any Tracking Account, including, but not limited to,
procedures which (i) require the mandatory reinvestment of such dividends as a
condition of participation or continued participation in the Plan, (ii) provide
for the automatic reinvestment of dividends unless the Participant affirmatively
elects otherwise in such manner as the Plan Administrator shall specify, or
(iii) permit the reinvestment of dividends at the discretion of the Participant,
in each such case subject to such terms, conditions or limitations as the Plan
Administrator shall specify at any time and from time to time.


All expenses of administering the Plan shall be borne by the Company.


SECTION 4


ELIGIBILITY


4.1 General Rule. Except as otherwise provided herein, any individual who is an
Employee as of the first day of the month prior to the month in which a
particular Offering Period begins shall be eligible to participate in the Plan
with respect to such particular Offering Period.


4.2 Exclusions. Notwithstanding the provisions of Section 4.1, the Plan
Administrator, at its sole discretion, may (but is not required to) exclude from
participation in any offering made under the Plan any Employees (i) whose
customary employment is less than twenty (20) hours per week, (ii) who are
temporary or seasonal employees whose employment is for not more than five (5)
months in any calendar year, (iii) who have been employed less than two (2)
years, or (iv) who are highly compensated employees or any class of highly
compensated employees (within the meaning of Section 414(q) of the Code).
Additionally, notwithstanding Section 4.1, any Employee who, after an Option is
granted, owns stock (as defined by Sections 423(b)(3) and 424(d) of the Code)
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Subsidiary, shall not be
entitled to participate in offerings under the Plan. For the avoidance of doubt,
there shall also be excluded from participation hereunder any Employees of any
Subsidiary (including, without
4

--------------------------------------------------------------------------------



limitation, any foreign Subsidiary) which has not been designated by the Plan
Administrator as a Participating Subsidiary hereunder.


SECTION 5


STOCK PURCHASES


5.1 Stock to Be Issued. Subject to the provisions of Sections 5.7 and 9.4, the
number of shares of Common Stock that may be issued under the Plan shall not
exceed 600,000 shares. The shares to be delivered to Participants, or their
beneficiaries, under the Plan may consist, in whole or in part, of authorized
but unissued shares, not reserved for any other purpose, or shares acquired by
the Custodian for purposes of the Plan in the market or otherwise.


5.2 Grant of Options. Subject to Section 4, the Company shall offer Options
under the Plan to all Employees. Options will be granted on such dates as shall
be determined by the Plan Administrator. The term of each Option shall end on
the date that is twenty-four (24) months from the Date of Grant (or on such
earlier date as shall be determined by the Plan Administrator). Subject to the
provisions of Section 5.4, the number of shares of Common Stock subject to each
Option shall be the lesser of (i) the quotient of (A) the Total Contributions
made by each Participant in accordance with Section 5.4 for the Offering Period
divided by (B) the Option Price for each share of Common Stock purchased
pursuant to such Option, or (ii) such maximum number of shares as may be
established and, in the context of an aggregate maximum for all Participants,
allocated by the Plan Administrator with respect to such Offering Period prior
to the Date of Grant, which may be established as a fixed number or vary based
on a predetermined formula. The Plan Administrator may determine whether and, if
so, how fractional shares will be included in the determination of the shares
subject to each grant of Options. If on a given Date of Exercise, the number of
shares to be exercised exceeds the number of shares then available under the
Plan pursuant to Section 5.1, the Plan Administrator shall make a pro rata
allocation of the share remaining available to Participants in as uniform a
manner as shall be practicable and as it shall determine to be equitable.


5.3 Participation. An Employee who meets the requirements in Section 4 may
participate in the Plan under this Section 5 by completing enrollment in the
form or manner prescribed by the Plan Administrator, and by satisfying such
other conditions or restrictions as the Plan Administrator shall establish. The
Employees who elect to participate in the Plan shall at the time of such
election authorize a payroll deduction from the Employee’s Compensation to be
made as of any future payroll period. Any election to authorize payroll
deductions shall be effective on such date as the Plan Administrator may
determine after the date of completion of enrollment in the manner prescribed by
the Plan Administrator. The Participant’s enrollment and rate of Payroll
Contribution selected by the Participant shall remain in effect for subsequent
Offering Periods unless the Participant submits a change to the Participant’s
rate of Payroll Contribution in accordance with Section 6.1, withdraws from the
Plan in accordance with Section 6.2 or otherwise becomes ineligible to
participate in the Plan.


5

--------------------------------------------------------------------------------



5.4 Participant Contributions. Unless the Plan Administrator shall establish a
higher or lower maximum rate of contribution, Payroll Contributions may not
exceed the lesser of $21,250.00 or 50% of a Participant’s Compensation. Payroll
Contributions are held as general assets of the Company or any Participating
Subsidiary until the Date of Exercise and will not earn any interest. A Tracking
Account shall be established for each Participant which will show the
Participant (i) the total amount of any Payroll Contributions and Cash
Contributions, if any, and (ii) the number of full shares of Common Stock that
are purchased by such Participant pursuant to the terms of the Plan. A
Participant may authorize Payroll Contributions in terms of whole percentages of
Compensation (or on such other basis and subject to such limits as the Plan
Administrator may establish), up to a limit the Plan Administrator may
determine. To the extent permitted by the Plan Administrator, a Participant who
has made Payroll Contributions may also deliver to the Custodian one or more
Cash Contributions, each of which shall be for a minimum of $100 (or such
greater amount or lesser amount as the Plan Administrator shall determine), by
personal check or other cash equivalent acceptable to the Custodian, provided,
however, that no Cash Contribution shall be permitted at any time if such Cash
Contribution shall cause the Plan to fail to meet the requirements of Section
423 of the Code. For any given calendar year in which any Option granted to an
Employee is outstanding at any time, the total Payroll Contributions and Cash
Contributions that a Participant may make to his or her Tracking Account in such
calendar year may not exceed $21,250 (or such other lesser amount as may be
determined by the Plan Administrator) for purposes of purchasing Common Stock
covered by the Options under the Plan. Except as provided in Section 5.8, if a
Participant has a Terminating Event, (i) such Participant may not make further
Payroll Contributions or Cash Contributions and (ii) his or her outstanding
Options shall terminate and any amount of cash then shown in his or her Tracking
Account shall be returned to the Employee.


5.5. Exercise of Options. Unless a Participant requests a withdrawal of the
amounts shown in the Participant’s Tracking Account prior to a Date of Exercise
(subject to notice requirements established by the Plan Administrator), the cash
balance on each such Date of Exercise shall be used to exercise Options to the
extent that such balance is sufficient to purchase whole shares at the Option
Price. The Plan Administrator may determine whether and, if so, how fractional
shares may be purchased in the exercise of Options.


5.6. Option Price. Except as provided in Section 5.8, the Option Price per share
of Common Stock (the “Option Price”) to be paid by each Participant on each
exercise of the Participant’s Option shall be an amount equal to eighty-five
percent (85%) (or such greater percentage as the Committee or the Plan
Administrator may authorize) of the Fair Market Value of a share of Common Stock
on the Date of Grant or, if so specified by the Plan Administrator prior to the
Date of Grant, the lesser of (i) eighty-five percent 85% (or such greater
percentage as the Committee or the Plan Administrator may authorize) of the Fair
Market Value of a share of Common Stock on the Date of Grant or (ii) eighty-five
percent 85% (or such greater percentage as the Committee or Plan Administrator
may authorize) of the Fair Market Value of a share of Common Stock on the Date
of Exercise.


5.7 Canceled, Terminated or Forfeited Options. Any shares of Common Stock
subject to an Option, which for any reason is canceled, terminated or otherwise
settled without the issuance of any Common Stock, shall again be available for
Options under the Plan.


6

--------------------------------------------------------------------------------



5.8 Change in Employment Status Due to Death or Disability. Unless provided
otherwise by the Plan Administrator in its sole discretion, upon a Terminating
Event resulting from the Participant’s death or permanent disability (as defined
under the Code), the Participant’s beneficiary (as determined pursuant to
Section 9.3) or the permanently disabled Participant, as the case may be, shall
be deemed to have elected to withdraw all of the cash and Common Stock credited
to such deceased or disabled Participant’s Tracking Account under the Plan and
to cease all future contributions.


5.9 Foreign Employees. Notwithstanding anything to the contrary herein, the Plan
Administrator, to conform with provisions of local laws and regulations in
foreign countries in which the Company or its Participating Subsidiaries
operate, shall have sole discretion to (a) modify the terms and conditions of
Options granted to Employees employed outside the United States, so long as such
modifications do not enhance the benefits provided hereunder; (b) establish
sub-plans with modified exercise procedures and such other modifications as may
be necessary or advisable under the circumstances presented by local laws and
regulations; and (c) take any action which it deems advisable to obtain, comply
with or otherwise reflect any necessary governmental regulatory procedures,
exemptions or approvals with respect to the Plan or any sub-plan established
hereunder. To the extent that an Employee is principally employed outside the
United States and paid in a currency other than U.S. dollars, the Plan
Administrator shall adopt uniform procedures for the conversion of Payroll
Contributions and Cash Contributions into U.S. dollar equivalents for the
purpose of exercising Options.


SECTION 6


DEDUCTION CHANGES; PLAN WITHDRAWALS


6.1 Deduction Changes. Once a Participant has authorized Payroll Contributions
for an Offering Period, the Participant may change the selected rate of Payroll
Contributions by written notice to the Plan Administrator within fifteen (15)
days (or such greater of lesser period as the Plan Administrator shall specify)
prior to the Date of Exercise; provided that, the Plan Administrator may
determine that a Participant may not increase the level of Payroll Contributions
authorized for any Offering Period. Any such change shall be given effect as
soon as administratively practicable after the date such notice is received.
Unless the Plan Administrator otherwise determines, if a Participant ceases to
make Payroll Contributions during an Offering Period at any time prior to a
Terminating Event, any cash balance then held for the benefit of that
Participant and shown in that Participant’s Tracking Account shall automatically
be distributed to such Participant as soon as practical after the effective date
of such cessation; provided that: (a) the Company has a reasonable time period
between the Terminating Event and/or the Participant’s cessation of Payroll
Contributions and the Date of Exercise to refund such cash. If, in the
discretion of the Plan Administrator, such reasonable time frame does not exist,
then the cash will be used to purchase Common Stock as agreed when the
Participant enrolled in the Plan, and (b) if a Participant is on an Approved
Leave, the Participant may suspend contributions during such leave, so long as
the Participant recommences such contributions immediately upon return to work


7

--------------------------------------------------------------------------------



6.2 Withdrawals During Employment. A Participant may at any time (subject to
such notice requirements as the Plan Administrator may prescribe and the
required holding period for the Common Stock), and for any reason, cease
participation in the Plan and withdraw all or any portion of the Common Stock
and cash, if any, shown in his Tracking Account pursuant to Section 8.
Additionally, unless the Plan Administrator shall otherwise determine on a
uniform basis for all similarly situated persons or for all persons performing
services in a particular jurisdiction or business unit, if the principal place
of service for any Participant is transferred from one country to another
country, the Participant shall be deemed to have ceased participation in the
Plan and withdrawn all or any portion of the Common Stock and cash, if any, in
his Tracking Account pursuant to Section 8. Following any cessation of
participation pursuant to this Section 6.2, an Employee may thereafter
recommence participation on the date the Plan Administrator shall determine
following completion of a new enrollment pursuant to Section 5.3.


SECTION 7


EVIDENCE OF SHARE OWNERSHIP


Unless and until distributed to a Participant (i) at the Participant’s request,
(ii) at the discretion of the Plan Administrator or (iii) in connection with the
Participant’s Terminating Event, all shares of Common Stock acquired pursuant to
the Plan shall be held by the Custodian. While maintained by a Custodian, all
shares of Common Stock shall be registered in book entry form and/or held in the
name of the Custodian or its nominee, or in street name. The Company shall cause
shares of Common Stock to be registered in the name of a Participant who is to
receive a distribution of shares pursuant to Section 8 as soon as practical
following the event giving rise to such distribution under such Section 8.
Unless, and solely to the extent that, the Plan Administrator shall adopt
procedures to permit exceptions to this requirement, shares of Common Stock
issued under the Plan may be registered only in the name of the Participant.
Notwithstanding the foregoing, the Company shall cause shares of Common Stock to
be registered in the name of a Participant upon such Participant’s request to
the Plan Administrator as soon as practical following such request. To
facilitate the administration of the Plan, the Plan Administrator may require
shares of Common Stock acquired pursuant to the Plan (other than any shares that
have been withdrawn from the custodial arrangements at the request of the
Participant) to be held by any Custodian or any other qualifying institution
(including, without limitation, a registered broker-dealer) performing
comparable administrative functions with respect to the shares issued or
issuable pursuant to the Plan designated by the Plan Administrator at any time
and from time to time. As a condition to participation in the Plan, each
Participant shall be deemed to have consented to, and to have authorized the
Plan Administrator to take or direct, any action required to implement or
otherwise effect any direction of the Plan Administrator as to the manner in
which shares issued under the Plan are to be held.


SECTION 8


WITHDRAWALS AND DISTRIBUTIONS


All or a portion of the Common Stock allocated to a Participant’s Tracking
Account may be withdrawn by a Participant subject to the holding requirements of
Section 9.2. Upon a Terminating Event, a termination of the Plan under Section
9.5 or, if required under Section 6.2,
8

--------------------------------------------------------------------------------



upon the transfer of the principal place of services of a Participant to another
country, all amounts and Common Stock held for the benefit of any affected
Participant shall be distributed to such Participant. Any withdrawal or other
distribution shall be made in the form of cash or Common Stock, at the election
of the Participant, subject to the restrictions forth in Section 9.2. To the
extent a withdrawal or distribution of a Participant’s Common Stock is made in
the form of cash, the Participant shall receive an amount per share equal to the
proceeds received from the sale of such shares net of the Participant’s
allocable share of any related brokerage fees, other expenses incurred in
connection with the sale of such shares and any applicable tax withholding
deemed necessary in the discretion of the Plan Administrator. All fractional
shares shall be paid in cash based on the average sale price of such shares sold
on behalf of Participants on the day of such sales.


SECTION 9


MISCELLANEOUS PROVISIONS


9.1 Withholding. The Company or a Subsidiary shall have the right and power to
deduct from all payments or distributions hereunder, or require a Participant to
remit promptly upon notification of the amount due, an amount (which may include
shares of Common Stock) to satisfy any federal, state, local or foreign taxes or
other obligations required by law to be withheld with respect thereto with
respect to any Option of shares of Common Stock. The Company may defer delivery
of Common Stock until such withholding requirements are satisfied. The Plan
Administrator may, in its discretion have a number of whole (or, at the
discretion of the Plan Administrator, whole and fractional) shares of Common
Stock otherwise issuable under the Plan withheld and liquidated in an amount
that, considering their Fair Market Value on the date immediately preceding the
date of exercise, is a sufficient number, but not more than is required, to
satisfy the withholding tax obligations.


9.2 Rights Not Transferable; Restrictions on Sale. No Option granted under the
Plan may be alienated, including but not limited to sold, transferred, pledged,
assigned, or otherwise hypothecated, other than by will or by the laws of
descent and distribution, and any attempt to alienate in violation of this
Section 9.2 shall be null and void. Options are exercisable during the
Participant’s lifetime only by the Participant. Shares of Common Stock received
upon the exercise of Options under the Plan shall not be transferable by a
Participant for a period of six months immediately following the Date of
Exercise, or such longer or shorter period as the Plan Administrator shall
determine with respect to any Offering Period.


9.3 Designation of Beneficiary. At the sole discretion of the Plan
Administrator, the Plan Administrator may permit each Participant to file a
written designation of a beneficiary who is to receive any Common Stock and/or
cash following such Participant’s death. Each designation made hereunder will
revoke all prior designations by the same Participant with respect to all
Options previously granted (including, solely for purposes of this Plan, any
deemed designation prescribed by rules established by the Plan Administrator),
shall be in a form and submitted in a manner prescribed by the Plan
Administrator, and will be effective only when received by the Plan
Administrator in writing (or electronic equivalent recognized by the Plan
Administrator) during the Participant’s lifetime. In the absence of any such
effective designation (including a deemed designation), benefits remaining
unpaid at the Participant’s death shall be
9

--------------------------------------------------------------------------------



paid to or exercised by the Participant’s surviving spouse, if any, or otherwise
to or by the Participant’s estate. Upon the death of a Participant and upon
receipt by the Plan Administrator of proof of identity and existence at the
Participant’s death of a beneficiary validly designated by the Participant under
the Plan, the Plan Administrator shall deliver such Common Stock and/or cash to
such beneficiary. No beneficiary shall, prior to the death of the Participant by
whom the beneficiary has been designated, acquire any interest in the Common
Stock or cash credited to a Participant under the Plan.


9.4 Adjustments Due to Change in Capitalization. In the event of any stock
dividend or stock split, recapitalization (including, but not limited to, the
payment of an extraordinary dividend to the shareholders of the Company),
merger, consolidation, combination, spin off, distribution of assets to
shareholders (other than ordinary cash dividends), exchange of shares, or other
similar corporate change or diluting event, as determined by the Plan
Administrator, (i) Common Stock credited to each Participant’s Tracking Account
shall be adjusted in the same manner as all other outstanding shares of Common
Stock in connection with such event, (ii) the Committee shall determine the kind
of shares which may be acquired under the Plan after such event, and (iii) the
aggregate number of shares of Common Stock available for grant under Section 5.1
or subject to outstanding Options and the respective exercise prices applicable
to outstanding Options shall be appropriately adjusted by the Committee, in such
manner as the Committee shall determine, and the determination of the Committee
shall be conclusive. Except as otherwise determined by the Committee, a merger
or a similar reorganization which the Company does not survive, a liquidation or
distribution of the assets of the Company, or a sale of all or substantially all
of the assets of the Company, shall cause the Plan to terminate and all Common
Stock and cash, if any, in the Tracking Accounts of Participants shall be
distributed to each Participant pursuant to Section 8 as soon as practical
unless any surviving entity agrees to assume the obligations hereunder.


9.5 Amendment of the Plan. The Plan Administrator may, at any time, amend,
modify, suspend, or terminate this Plan, in whole or in part, without notice to
or the consent of any Participant to the extent permissible under applicable law
and any applicable collective bargaining agreement; provided, however, that any
amendment which would (i) increase the number of shares available for issuance
under the Plan, (ii) lower the minimum exercise price at which an Option may be
granted, (iii) change the individual Option limits, (iv) alter the class of
companies whose employees are eligible to participate in the Plan under Section
5, or (v) would require shareholder action under any relevant law or any
applicable requirement of any exchange on which the Common Stock is listed to
trade, shall be subject to the approval of the Committee and the Company’s
shareholders, but in each of (i) through (iv) above, only to the extent such
shareholder action is required by applicable law, regulation or rule. The
Committee shall have discretionary authority to designate, from time to time,
without approval of the Company’s shareholders, those Subsidiaries that shall be
Participating Subsidiaries. No amendment, modification, or termination of the
Plan shall in any manner adversely affect the previously accrued rights of any
Participant under the Plan with respect to any Offering Period then in progress
or previously completed without the consent of the Participant, except that upon
a termination of the Plan the Offering Period may be ended and unexercised
Options may be cancelled. The Plan shall terminate at any time at the discretion
of the Committee or its delegate. Upon termination of the Plan, all Common Stock
and cash, if any, in the Tracking Accounts of
10

--------------------------------------------------------------------------------



Participants shall be distributed to each Participant pursuant to Section 8 as
soon as practical thereafter.


9.6 Requirements of Law. The granting of Options and the issuance of shares of
Common Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


9.7 Custodial Arrangement. All Common Stock allocated to a Participant under the
Plan shall be held by the Custodian. Nothing contained in the Plan, and no
action taken pursuant to the Plan, shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Company and its
officers or the Committee or the Plan Administrator or the Custodian, on the one
hand, and any Participant, the Company or any other person or entity, on the
other hand.


9.8 No Right to Continued Employment. The existence of the Plan shall not be
deemed to constitute a contract of employment between the Company or any
Subsidiary or any other affiliate and any Employee, nor shall it constitute a
right to remain in the employ of the Company or any Subsidiary or any other
affiliate. The terms or existence of this Plan, as in effect at any time or from
time to time, or any Option granted under the Plan, shall not confer upon any
Employee any right to continue in the employ of the Company or any Subsidiary or
any other affiliate of the Company.


9.9 No Limitation on Compensation; Scope of Liabilities. Nothing in the Plan
shall be construed to limit the right of the Company to establish other plans if
and to the extent permitted by applicable law. The liability of the Company, any
Subsidiary or any other affiliate under this Plan is limited to the obligations
expressly set forth in the Plan, and no term or provision of this Plan may be
construed to impose any further or additional duties, obligations, or costs on
the Company, any Subsidiary or any other affiliate thereof or the Committee not
expressly set forth in the Plan.


9.10 No Constraint on Corporate Action. Except as provided in Section 9.5,
nothing contained in this Plan shall be construed to prevent the Company, any
Subsidiary or any other affiliate, from taking any corporate action (including,
but not limited to, the Company’s right or power to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets) which is deemed by it to be
appropriate, or in its best interest, whether or not such action would have an
adverse effect on this Plan, or any Options granted under this Plan. No
Participant, employee (including each Employee), beneficiary, or other person,
shall have any claim against the Company, any Subsidiary, or any of its other
affiliates, as a result of any such action.


9.11 Securities Law Compliance. Instruments evidencing Options may contain such
other provisions, not inconsistent with the Plan, as the Committee deems
advisable, including a requirement that the Participant represent to the Company
in writing, when an Option is granted or when the Participant receives shares
with respect to such Option (or at such other time as the Committee deems
appropriate) that the Participant is accepting such Option, or receiving or
acquiring such shares (unless they are then covered by an effective Securities
Act of 1933
11

--------------------------------------------------------------------------------



registration statement), for the Participant’s own account for investment only
and with no present intention to transfer, sell or otherwise dispose of such
shares except such disposition by a legal representative as shall be required by
will or the laws of any jurisdiction in winding up the estate of the
Participant. Such shares shall be transferable, or may be sold or otherwise
disposed of only if the proposed transfer, sale or other disposition shall be
permissible pursuant to the Plan and if, in the opinion of counsel satisfactory
to the Company, such transfer, sale or other disposition at such time will be in
compliance with applicable securities laws.


9.12 No Impact on Benefits. Except as may otherwise be specifically provided for
under any employee benefit plan, policy or program provision to the contrary,
Options and any amounts received in respect thereof shall not be treated as
compensation for purposes of calculating an Employee’s rights, benefits or
accruals under any benefit plan, policy or program.


9.13 Term of Plan. The Plan shall be effective upon the Effective Date. The Plan
shall terminate on the earlier of (i) July 1, 2029, (ii) the termination of the
Plan pursuant to Section 9.5, or (iii) when no more shares are available for
issuance of Options under the Plan.


9.14 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware, without
regard to principles of conflict of laws.


9.15 Captions. The headings and captions appearing herein are inserted only as a
matter of convenience. They do not define, limit, construe, or describe the
scope or intent of the provisions of the Plan.


IN WITNESS WHEREOF, Brighthouse Financial, Inc. has caused this restatement to
be executed in its name and behalf this 25th day of March 2020, by the Plan
Administrator of the Plan thereunto duly authorized.


BRIGHTHOUSE FINANCIAL, INC.





By: /s/ Micah Dowling   Micah Dowling   Plan Administrator




Witness:/s/ Elyse Milito

12